Citation Nr: 0732664	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  99-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability resulting from the removal 
of a dermatofibroma of the right calf at a VA outpatient 
clinic in August 1995. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.  

This case was originally before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio (hereinafter RO).  The 
case was remanded by the Board originally for additional 
development in February 2001.  The development requested 
therein was accomplished.  The case was remanded by the Board 
again in March 2006 to schedule the veteran for a 
videoconference hearing before a Veterans Law Judge and to 
obtain additional VA outpatient treatment records.  
Additional VA treatment records have been obtained, and the 
veteran withdrew his request for a hearing.    


FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
that the veteran sustained a disability due to VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in removing a 
dermatofibroma of the right calf at a VA outpatient clinic in 
August 1995.  

2.  The record on appeal does not contain medical evidence 
that veteran developed a disability due to an event not 
reasonably foreseeable in removing a dermatofibroma of the 
right calf at a VA outpatient clinic in August 1995.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability resulting from the removal of a dermatofibroma of 
the right calf at a VA outpatient clinic in August 1995 have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard to the 
duty to notify, a letter dated in May 2004 satisfied the duty 
to notify provisions.  As for the duty to assist, the 
veteran's service medical records have been obtained, along 
with VA medical records.  The veteran has been afforded VA 
Compensation and Pension examinations, to include an 
examination that included the medical opinion requested by 
the Board in its February 2001 remand.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file, and the veteran himself indicated in March 2006 
that he had no additional evidence to submit.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2007); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The record reflects that the veteran underwent a removal of a 
dermatofibroma of the right calf with liquid nitrogen therapy 
at a VA outpatient clinic in August 1995.  The veteran 
contends that the area in which this dermatofibroma was 
removed "never really healed," and claims that he is 
entitled to benefits provided by 38 U.S.C.A. § 1151 as 
result.  

At a July 1996 VA outpatient clinic visit, the veteran 
presented his assertion that the wounds from the August 1995 
procedure had not healed, and indicated that he had been told 
by a company doctor to have the right calf examined for a 
possible infection.  The physical examination at that time 
showed redness and slight induration in the area of the right 
calf where the lesion was removed.  There was no drainage or 
pain noted and the assessment was a possible infection.  An 
August 1996 VA outpatient treatment report showed the wound 
to be healing.  At a February 1999 VA skin examination, an 
eight millimeter rounded slightly hyperpigmented scar with 
scab formation that was slightly depressed was noted in the 
right calf.  The scar was not attached to the underlying 
structures and it was non-tender.  There was a brownish 
discoloration surrounding the scab and the edges of the scab 
showed no irregularity and no bleeding.  The scarring was 
said to not result in any limitation of functioning.  

The medical opinion requested by the Board in its February 
2001 remand was obtained in August 2003, with the examiner 
concluding that the resulting scar in the right posterior 
calf was an expected result of the nitrogen therapy provided 
in August 1995, and that such therapy was appropriate.  The 
examiner concluded by stating that the scar resulting from 
this treatment "does not imply carelessness, negligence lack 
of proper skill, or error in treatment or judgment."  

The evidence of record does not contain any competent medical 
evidence or opinions that support a conclusion that as a 
result of the August 1995 liquid nitrogen therapy, the 
veteran developed a disability as a result of fault on the 
part of any VA personnel or an event which was not reasonably 
foreseeable in connection with this treatment.  In fact, as 
set forth above, the competent medical evidence addressing 
the matter directly contradicts the assertions of the veteran 
that he has a disability in the posterior calf as a result of 
improper treatment by VA.  Moreover, with regard to these 
assertions from the veteran, a layperson without medical 
training, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
As such, the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for disability resulting from the removal 
of a dermatofibroma of the right calf at a VA outpatient 
clinic in August 1995 must be denied. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability resulting from the removal 
of a dermatofibroma of the right calf at a VA outpatient 
clinic in August 1995 is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


